EXHIBIT 99.1 INDEX TO UNAUDITED PRO FORMA CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Enterprise Products Partners L.P. Unaudited Pro Forma Condensed Consolidated Financial Statements: Introduction 2 Unaudited Pro Forma Condensed Consolidated Balance Sheet at September 30, 2010 3 Unaudited Pro Forma Condensed Statement of Consolidated Operations for the nine months ended September 30, 2010 4 Unaudited Pro Forma Condensed Statement of Consolidated Operations for the year ended December 31, 2009 5 Notes to Unaudited Pro Forma Condensed Consolidated Financial Statements 6 Supplemental Information 8 1 ENTERPRISE PRODUCTS PARTNERS L.P. UNAUDITED PRO FORMA CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Introduction Enterprise Products Partners L.P. (the “Partnership,” NYSE: EPD), Enterprise GP Holdings L.P. (“Holdings,” NYSE: EPE), and their respective general partners have entered into an Agreement and Plan of Merger dated as of September3, 2010 (the “merger agreement”). Pursuant to the merger agreement, all Holdings units (including 13,921 Holdings units to be issued in a transformation of the 0.01% economic general partner interest of Holdings immediately prior to the merger), or 139,208,985units, will be converted into 208,813,477 common units representing limited partner interests in the Partnership (“Partnership common units”). The merger agreement and related documents also provide for (i)the cancellation of the Partnership’s incentive distribution rights held indirectly by Holdings through its ownership of the Partnership’s general partner (the “Partnership GP”), (ii)the conversion of the Partnership GP’s 2% economic interest in the Partnership into a non-economic general partner interest in the Partnership and (iii)the cancellation of 21,563,177 Partnership common units currently owned by Holdings. The Partnership is a consolidated subsidiary of Holdings. If the proposed merger and merger agreement are approved by the unitholders of Holdings and all other conditions set forth in the merger agreement are met, Holdings will become a subsidiary of the Partnership, with the Partnership as the sole limited partner of Holdings and the general partner of Holdings continuing as a non-economic general partner of the Partnership. For accounting purposes, Holdings is considered the accounting acquiror of the Partnership’s noncontrolling interest. The changes in Holdings’ ownership interest in the Partnership GP will be accounted for as an equity transaction and no gain or loss will be recognized as a result of the proposed merger. The unaudited pro forma condensed consolidated balance sheet combines the historical balance sheets of the Partnership and Holdings, after giving effect to the proposed merger as if it had occurred on September30, 2010. The unaudited pro forma condensed consolidated statements of operations for the nine months ended September30, 2010 and the year ended December31, 2009 give effect to the proposed merger as if it had occurred on January1, 2009. The historical consolidated financial information has been adjusted to give effect to pro forma events that are directly attributable to the proposed merger and are factually supportable. These unaudited pro forma condensed consolidated financial statements should be read in conjunction with the historical audited consolidated financial information and accompanying notes of Holdings and the Partnership. The unaudited pro forma condensed consolidated financial statements are intended for informational purposes only and do not reflect any cost savings or other synergies that may be achieved as a result of the proposed merger and are based on assumptions that the Partnership and Holdings believe are reasonable under the circumstances.As such, these statements do not necessarily reflect the results of operations or financial position of the Partnership that would have resulted had the proposed merger actually been consummated as of the dates indicated, and are not necessarily indicative of the future results of operations or the future financial position of the Partnership following completion of the proposed merger. See “Supplemental Information” within these Unaudited Pro Forma Condensed Consolidated Financial Statements for information regarding Holdings’ variable rate debt agreements. 2 ENTERPRISE PRODUCTS PARTNERS L.P. UNAUDITED PRO FORMA CONDENSED CONSOLIDATED BALANCE SHEET September 30, 2010 Enterprise Enterprise GP Products Holdings L.P. Pro Forma Partners L.P. Historical Adjustments Pro Forma ASSETS Current assets: Cash and cash equivalents $ $ ) (a) $ Restricted cash Accounts and notes receivable, net Inventories Other current assets Total current assets ) Property, plant and equipment, net Investments in unconsolidated affiliates Intangible assets, net Goodwill Other assets Total assets $ $ ) $ LIABILITIES AND EQUITY Current liabilities: Accounts payable $ $ Accrued product payables Other current liabilities Total current liabilities Long-term debt Other long-term liabilities Commitments and contingencies Equity: Partners’ equity $ ) (a) (b) Noncontrolling interest ) (b) Total equity ) Total liabilities & equity $ $ ) $ The accompanying notes are an integral part of these unaudited pro forma condensed consolidated financial statements. 3 ENTERPRISE PRODUCTS PARTNERS L.P. UNAUDITED PRO FORMA CONDENSED STATEMENT OF CONSOLIDATED OPERATIONS For the Nine Months Ended September 30, 2010 Enterprise Enterprise GP Products Holdings L.P. Pro Forma Partners L.P. Historical Adjustments Pro Forma Revenues $ $
